Mary Moore Bearden, plaintiff below, brought suit on the common counts against Home Seekers Realty Company and recovered a judgment in the sum of One Thousand Four Hundred Thirty-Seven Dollars Fifty Cents ($1437.50) together with interest and cost.
It is contended here that the judgment should be reversed because no authority was shown to endorse the check sued on that it is not shown that defendant received the money sought to be recovered, that there was a nonjoinder of parties defendant and for other causes.
We have examined the records and briefs in this case and do not consider that any of these grounds are well supported. The judgment below is therefore affirmed.
Affirmed. *Page 796 
WHITFIELD, P. J. AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion and judgment.